DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-13, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,868,712. 
Claims 1, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,868,712 recites all of the limitations in claims 1, 7, and 8 of the present invention. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,868,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,868,712 recites all of the limitations in claim 9 of the present invention. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,868,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,868,712 recites all of the limitations in claim 10 of the present invention. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,868,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,868,712 recites all of the limitations in claim 11 of the present invention. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,868,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,868,712 recites all of the limitations in claim 12 of the present invention. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,868,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,868,712 recites all of the limitations in claim 13 of the present invention. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,868,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,868,712 recites all of the limitations in claim 16 of the present invention. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,868,712. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 10,868,712 recites all of the limitations in claim 20 of the present invention. 

Claims 1, 7-13, 15, 16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,326,644. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 1 of the present invention. 
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,326,644 recites all of the limitations in claims 7-10 of the present invention. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 11 of the present invention. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 12 of the present invention. 
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 13 of the present invention. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 15 of the present invention. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 16 of the present invention. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 20 of the present invention. 

Claims 2, 3, 5, 6, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,712 in view of Kuo (US 2009/0051769). 
Regarding claims 2, 3, 5, 6, 17, and 18, claim 1 of U.S. Patent No. 10,868,712 recites all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the monitoring system action comprising adjusting a camera at the second property to capture images relevant to the event occurring at the first property (claims 2, 17); adjusting the camera at the second property comprising effecting at least one of pan, tilt, or zoom movements of the camera (claims 3, 18); the monitoring system action comprising adjusting a lighting system at the second property (claim 5); adjusting the lighting system at the second property comprising illuminating a light at the second property (claim 6). Kuo teaches the use of a monitoring system action comprising adjusting a camera at a second location to capture images relevant to an event occurring at a first location (paragraphs 19, 23, 26); adjusting the camera at the second location comprising effecting at least one of pan, tilt, or zoom movements of the camera (p. 19, 23, 26); the monitoring system action comprising adjusting a lighting system at the second location (p. 19, 23, 26); adjusting the lighting system at the second location comprising illuminating a light at the second location (p. 19, 23, 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monitoring system action comprising adjusting a camera at the second property to capture images relevant to the event occurring at the first property; adjusting the camera at the second property comprising effecting at least one of pan, tilt, or zoom movements of the camera; the monitoring system action comprising adjusting a lighting system at the second property; adjusting the lighting system at the second property comprising illuminating a light at the second property to the claimed invention of U.S. Patent No. 10,868,712 as taught by Kuo for the purpose of effectively collecting data at the second property. 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,712 in view of Oyagi (US 6,956,478). 
Regarding claim 14, claim 1 of U.S. Patent No. 10,868,712 recites all of the claimed subject matter as set forth above in the rejection of claim 13, but does not disclose determining, based on the first sensor data, that the event is occurring at the first property comprising determining that the first property has been breached; and wherein the entity corresponds to an intruder of the first property. Oyagi teaches the use of determining, based on a first sensor data, that an event is occurring at a first property comprising determining that the first property has been breached; and wherein the entity corresponds to an intruder of the first property (column 8, lines 9-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, based on the first sensor data, that the event is occurring at the first property comprising determining that the first property has been breached; and wherein the entity corresponds to an intruder of the first property to the claimed invention of U.S. Patent No. 10,868,712 as taught by Oyagi for the purpose of effectively determining an event. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,712 in view of Mirza (US 2016/0094810). 
Regarding claim 15, claim 1 of U.S. Patent No. 10,868,712  recites all of the claimed subject matter as set forth above in the rejection of claim 13, but does not disclose generating a message about the event; and transmitting the message to one or more client devices of a first user associated with the first monitoring system and to one or more client devices of a second user associated with the second monitoring system. Mirza teaches the use of generating a message about an event (step 505); and transmitting the message to one or more client devices of a first user associated with a first monitoring system (figure 6F) and to one or more client devices of a second user associated with a second monitoring system (figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a message about the event; and transmitting the message to one or more client devices of a first user associated with the first monitoring system and to one or more client devices of a second user associated with the second monitoring system to the claimed invention of U.S. Patent No. 10,868,712 as taught by Mirza for the purpose of effectively providing information to the users. 

Claims 2-6 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,326,644 in view of Kuo (US 2009/0051769). 
Regarding claims 2, 3, 5, 6, 17, and 18, claim 1 of U.S. Patent No. 10,326,644 recites all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the monitoring system action comprising adjusting a camera at the second property to capture images relevant to the event occurring at the first property (claims 2, 17); adjusting the camera at the second property comprising effecting at least one of pan, tilt, or zoom movements of the camera (claims 3, 18); the monitoring system action comprising adjusting a lighting system at the second property (claim 5); adjusting the lighting system at the second property comprising illuminating a light at the second property (claim 6). Kuo teaches the use of a monitoring system action comprising adjusting a camera at a second location to capture images relevant to an event occurring at a first location (paragraphs 19, 23, 26); adjusting the camera at the second location comprising effecting at least one of pan, tilt, or zoom movements of the camera (p. 19, 23, 26); the monitoring system action comprising adjusting a lighting system at the second location (p. 19, 23, 26); adjusting the lighting system at the second location comprising illuminating a light at the second location (p. 19, 23, 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the monitoring system action comprising adjusting a camera at the second property to capture images relevant to the event occurring at the first property; adjusting the camera at the second property comprising effecting at least one of pan, tilt, or zoom movements of the camera; the monitoring system action comprising adjusting a lighting system at the second property; adjusting the lighting system at the second property comprising illuminating a light at the second property to the claimed invention of U.S. Patent No. 10,326,644 as taught by Kuo for the purpose of effectively collecting data at the second property. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 4 of the present invention. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,326,644. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,326,644 recites all of the limitations in claim 19 of the present invention. 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,326,644 in view of Oyagi (US 6,956,478). 
Regarding claim 14, claim 1 of U.S. Patent No. 10,326,644 recites all of the claimed subject matter as set forth above in the rejection of claim 13, but does not disclose determining, based on the first sensor data, that the event is occurring at the first property comprising determining that the first property has been breached; and wherein the entity corresponds to an intruder of the first property. Oyagi teaches the use of determining, based on a first sensor data, that an event is occurring at a first property comprising determining that the first property has been breached; and wherein the entity corresponds to an intruder of the first property (column 8, lines 9-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, based on the first sensor data, that the event is occurring at the first property comprising determining that the first property has been breached; and wherein the entity corresponds to an intruder of the first property to the claimed invention of U.S. Patent No. 10,326,644 as taught by Oyagi for the purpose of effectively determining an event. 

Claims 4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,868,712 and Kuo as applied to claim 2 above,  and further in view of Mirza (US 2016/0094810). 
Regarding claims 4 and 19, claim 1 of U.S. Patent No. 10,868,712 (modified by Kuo) discloses all of the claimed subject matter as set forth above in the rejection of claim 2, but does not disclose sending, to a user associated with the first monitoring system, camera images captured by the camera at the second property. Mirza teaches the use of sending, to a user associated with a first monitoring system, camera images captured by a camera at a second property (figure 6F). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sending, to a user associated with the first monitoring system, camera images captured by the camera at the second property to the claimed invention of U.S. Patent No. 10,868,712 (modified by Kuo) as taught by Mirza for the purpose of effectively performing a monitoring action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Helmes and Fu disclose monitoring networks. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                               Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 25, 2022